t c summary opinion united_states tax_court phil e anderson petitioner v commissioner of internal revenue respondent docket no 6039-01s filed date phil eh anderson pro_se richard j hassebrock for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue - respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the issues for decision by the court are as follows whether petitioner is entitled to deductions for dependency_exemptions for his five children we hold that he is not whether petitioner is entitled to a child_tax_credit and additional_child_tax_credit we hold that he is not whether petitioner is entitled to head_of_household filing_status we hold that he is not whether petitioner is entitled to an earned_income_credit we hold that he is not an adjustment to the amount of petitioner's standard_deduction is a purely mechanical matter the resolution of which is dependent on our disposition of the disputed issue regarding petitioner’s filing_status background this case was deemed to be submitted fully stipulated and the facts stipulated are so found petitioner resided in petitioner did not appear in court when this case was called for trial in contrast counsel for respondent appeared and stated that he had been served by petitioner with a motion to withdraw appeal counsel indicated that under these circumstances respondent was inclined to move to dismiss the case for lack of prosecution however the court after learning that petitioner had executed a stipulation of facts intimated that it would not favorably regard such a motion and proposed continued canton ohio at the time that his petition was filed with the court originally petitioner and viola s allison ms allison f k a viola s anderson were married and had five children three sons and two daughters in or about petitioner and ms allison were divorced at all relevant times ms allison had legal custody of the five children and was the residential parent pursuant to the operative divorce instrument in contrast petitioner had visitation rights and was obliged to pay child_support for petitioner and ms allison provided all or virtually all of the support of their five children moreover throughout that year the children were continuously in the care of either petitioner or ms allison however petitioner had physical custody of the children for less than half of the year and his home was not their principal_place_of_abode for more than half of the year continued instead that respondent execute the stipulation of facts and submit the case fully stipulated for decision by the court on the merits respondent then undertook to do so like petitioner both ms allison and her second husband were employed in we note that in the case of the remarriage of a parent such as ms allison support of a child received from the parent’s new spouse is treated as received from the parent sec_152 q4e- petitioner timely filed a u s individual_income_tax_return form_1040 for reporting wages of dollar_figure and adjusted_gross_income of dollar_figure on his return petitioner designated his filing_status as head_of_household and he claimed deductions for dependency_exemptions for his five children an earned_income_credit and a child_tax_credit on line of form_1040 and an additional_child_tax_credit on line of form_1040 petitioner did not attach to his return form_8332 release of claim to exemption for child of divorced or separated parents or any other declaration or statement from ms allison agreeing not to claim exemptions for any of their five children on her return for the year in issue in contrast petitioner did attach to his return form_8812 additional_child_tax_credit in the notice_of_deficiency respondent determined that petitioner’s filing_status was single rather than head_of_household respondent also determined that petitioner was not entitled to deductions for dependency_exemptions an earned_income_credit or a child_tax_credit and additional_child_tax_credit in his petition petitioner admits that he had physical custody of his children for less than half of the year but alleges that he maintained a residence for them and provided over percent of their support discussion a deductions for dependency_exemptions sec_15l a authorizes deductions for the exemptions provided by that section in particular sec_151 provides an exemption for each of a taxpayer’s dependents as defined in sec_152 sec_152 defines the term dependent to include a taxpayer’s child provided that more than half of the child’s support was received from the taxpayer or is treated under sec_152 as received from the taxpayer in the case of a child of divorced parents sec_152 provides as a general_rule that the child shall be treated as receiving over half of his or her support from the custodial_parent in the event of so-called split or joint custody ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs thus in the present case because ms allison had legal custody of the five children throughout as well as physical custody for more than half that year she was the custodial_parent in and petitioner was the noncustodial we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 18s applicable in this case see 116_tc_438 parent sec_152 provides an exception to the general_rule of sec_152 pursuant to that exception the child shall be treated as receiving over half of his or her support from the noncustodial_parent if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date the declaration required by sec_152 a must be made on either form_8332 or on a statement conforming to the a second exception to the general_rule of sec_152 exists for certain pre-1985 instruments see sec_152 pursuant to that exception a child of divorced parents shall be treated as receiving over half of his or her support from the noncustodial_parent if a qualified_pre-1985_instrument between the parents provides that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child and the noncustodial_parent provides at least dollar_figure for the support of such child during such calendar_year in view of the fact that petitioner and ms allison divorced in or about this second exception does not apply to the present case sec_152 e b - jj - substance of that form id 114_tc_184 the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs fed reg date in the present case ms allison as the custodial_parent did not sign form_8332 or any written declaration or statement agreeing not to claim exemptions for any of the five children and no such form declaration or statement was attached to petitioner’s return for the year in issue it follows therefore that the exception set forth in sec_152 does not apply and that the general_rule of sec_152 does apply accordingly petitioner is not entitled to deductions for dependency_exemptions for any of his five children for sec_152 miller v commissioner supra in view of the foregoing we sustain respondent’s determination on this issue b child_tax_credit and additional_child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer sec_24 authorizes an additional_child_tax_credit for families with three or more qualifying children - the term qualifying_child is defined in sec_24 as relevant herein a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 a we have already held that petitioner is not entitled to a deduction under sec_151 for a dependency_exemption for any of his children accordingly none of petitioner’s children is a qualifying_child within the meaning of sec_24 it follows therefore that petitioner is not entitled to a child_tax_credit under sec_24 and an additional_child_tax_credit under sec_24 in respect of his children in view of the foregoing we sustain respondent’s determination on this issue c filing_status as relevant herein an individual qualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as his or her home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of a son or daughter of the taxpayer see sec_2 a although petitioner may have maintained a residence for his children petitioner had physical custody of his children for less than half of the year and his residence was not the principal_place_of_abode of any of his children for more than - half of the year it follows therefore that petitioner is not entitled to head_of_household filing_status in view of the foregoing we sustain respondent’s determination on this issue d earned_income_credit in the case of an eligible_individual sec_32 allows an earned_income_credit against the individual's income_tax_liability as relevant herein an eligible_individual is defined as an individual who has a qualifying_child for the taxable_year sec_32 a i to be a qualifying_child an individual must inter alia have the same principal_place_of_abode as the taxpayer for more than half of the taxable_year sec_32 a petitioner had physical custody of his children for less than half of the year and his residence was not the principal_place_of_abode of any of his children for more than half of the year it follows therefore that petitioner is not entitled to an earned_income_credit an individual may be eligible for an earned_income_credit even if the individual does not have a qualifying_child for the taxable_year sec_32 a however as relevant herein such an individual would be eligible only if the individual’s adjusted_gross_income were less than dollar_figure in the present case petitioner’s adjusted_gross_income was dollar_figure accordingly petitioner would not be eligible for an earned_income_credit without a qualifying_child -- - in view of the foregoing we sustain respondent’s determination on this issue eb conclusion reviewed and adopted as the report of the small_tax_case division to give effect to our disposition of the disputed issues decision will be entered for respondent
